

















December 12, 2006


Mr. Gary S. Rich
412 Lukes Wood Road
Pound Ridge, NY 10576


Dear Gary:


Some time ago, you expressed your intent, due to personal reasons, to depart The
Reader’s Digest Association, Inc. (the “Company”) and establish a consulting
business focusing on executive coaching. We subsequently discussed management’s
strong desire that you remain as President of QSP, Inc. (“QSP”). Following these
discussions, you have expressed your willingness to continue as President of QSP
and remain employed by the Company for a period of time that would ensure a
smooth leadership transition, assist the Company in its succession planning and
guide QSP during this time, subject to and in accordance with the following:



1.  
You will continue in the employ of the Company, and subject to paragraph 11
below, the Company agrees to employ you, from the Effective Date (as defined in
Paragraph 12 of this Letter Agreement) through and including January 19, 2007
(the “Date of Separation”). Your employment with the Company will cease as of
the Date of Separation. From the Effective Date to the Date of Separation, you
will continue to receive your current base salary and will continue to
participate in and receive benefits under all other health and welfare benefit
plans and policies generally applicable to employees of the Company, including
the plans and policies in which you currently participate (except as otherwise
specifically provided herein), subject to and in accordance with applicable
plans and policies, as in effect from time to time.




2.  
From the Effective Date to the Date of Separation, you will continue to report
to the Company’s Chief Executive Officer. The Company intends to announce the
change in QSP leadership on or around December 8, 2006. After that announcement,
you will be available, as needed, and you will prepare for and attend the QSP
sales meeting in Dallas, Texas from January 3-January 7, 2007. In addition, you
will assist the Company’s Chief Executive Officer (or his designee) in the
transition of QSP’s leadership, as requested. Should the Company request at any
time after the Effective Date and prior to your Date of Separation, you will
resign your offices with QSP and its subsidiaries and affiliates and you will
remain an employee of the Company performing such other duties relating to QSP’s
businesses as requested by the Company’s Chief Executive Officer. Such
resignation will not affect your compensation and benefits as provided in
paragraph 1.






3.  
You will remain a participant in the Company’s 2001 Income Continuation Plan, as
in effect from time to time, from the Effective Date to the Date of Separation.




4.  
All outstanding equity grants of the Company, including but not limited to stock
options, restricted shares and restricted stock units, will be forfeited upon
your Date of Separation in accordance with their terms.




5.  
Following the Date of Separation, you will be eligible to continue benefits
under the Company’s medical and dental plans in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“COBRA”). More details concerning
your rights and obligations under COBRA will be sent to you from our COBRA
administrator, Aetna COBRA Billing, under separate cover. 2007 rates are
attached as Exhibit A.




6.  
Accrued and unused vacation pay, totaling four weeks of your base salary, will
be paid to you promptly after the Date of Separation.




7.  
In recognition of your contribution to QSP’s performance and in furtherance of
QSP’s goals, the Company will pay to you after the completion of the Fall 2006
selling season and final confirmation of financial results for that period, an
amount not less than $200,000 and not greater than $350,000 based on QSP’s net
magazine revenue for the first half of Fiscal Year 2007, in accordance with
Exhibit B attached hereto. Such payment will be made promptly after the filing
with the U.S. Securities and Exchange Commission of the Company’s Form 10-Q for
the quarter ended December 31, 2006.




8.  
You will provide consulting services to the Company as described in Exhibit C,
from the Separation Date through December 31, 2007. In consideration for
performing such services you shall receive $150,000 on or around January 19,
2007 and $150,000 on or around April 1, 2007.




9.  
You will execute a Noncompetition, Nonsolicitation and Confidentiality Agreement
in substantially the form attached as Exhibit D.




10.  
The Company may terminate you for any act defined as “Cause” by the Terms and
Conditions of the stock option award granted to you by the Company on August 12,
2005. In the event you are terminated by the Company for Cause or resign from
the Company prior to the Date of Separation, you will cease to receive any
payments or benefits set forth in this Letter Agreement.




11.  
The Termination Agreement dated as of April 23, 2001, as amended to date,
between you and the Company will terminate upon the Effective Date, and
thereafter you will not be eligible for any benefits or payments thereunder.




12.  
This Letter Agreement will not become valid, binding and enforceable until the
date that it is duly executed by both of the parties hereto (the “Effective
Date”). Upon the Effective Date, this Letter Agreement will constitute a valid
and binding agreement between the parties, enforceable in accordance with its
terms. This letter agreement will be governed by and interpreted in accordance
with the laws of the State of New York applicable to contracts executed in and
to be wholly performed within that State. This letter agreement may be amended
or modified only by a written agreement duly executed by both of the parties
hereto.



Please confirm your understanding and agreement with the above terms by signing
on the line below and returning both copies to me. I will return a fully
executed copy to you for your records.
 
 
Sincerely,
 
 
 
/s/ Lisa A. Cribari
 
Lisa A. Cribari
 
Vice President, Global Human Resources
 
 
ACCEPTED AND AGREED TO:
     
/s/ Gary S. Rich
 
GARY S. RICH
 
DATED: December 20, 2006
 


Attachments
Exhibit A-COBRA Rates
Exhibit B-Incentive Performance Scale
Exhibit C- Description of Consulting Services
Exhibit D- Noncompetition, Nonsolicitation and Confidentiality Agreement

